                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Ambrose Clark,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:17-cv-00328-RJC-DSC
                                      )
                 vs.                  )
                                      )
         FedEx Freight, Inc.,         )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 16, 2020 Order.

                                               March 16, 2020
